DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Specifically, claim 25 is drawn to an apparatus for “sequencing a single polynucleotide” (emphasis provided).  However, the apparatus as claimed does not comprise the “single polynucleotide” to be sequenced.  Thus, the claimed apparatus lacks essential element(s) for the intended use of “sequencing a single polynucleotide”.  Claims 26-28, each of which depends from claim 25, are also rejected for the same reason.

4.	Claims 1-2, 5-16, 19, 21 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
(1).	Claim 1 recites, in step (i), that “the complementary base which is complementary to said one base to be sequenced or the complementary probe which comprises at least a portion which is complementary to said region comprising said one or more bases to be sequenced binds covalently to said base or said region comprising said one or more bases in said polynucleotide” (emphasis provided), which seems to suggest that the complementary base (or the complementary probe) attached to the bead would hybridize to and forms covalent bonding with the base (or the one or more bases) of the polynucleotide to be sequenced.  It is not clear how complementary bases, which hybridize to each other via hydrogen bonding, could also form covalent bonding.  In fact, the specification clearly shows that the complementary base (or the complementary probe) attached to the bead would hybridize to the base (or the one or more bases) of the polynucleotide to be sequenced while forming covalent bonding (via ligation) with the strand opposite to the strand containing the base (or the one or more bases) to be sequenced (see Figures 5-6 and paragraphs [0276]-[0285] of the published application).  Claims 2, 5-16, 19 and 21, each of which depends from claim 1, are also rejected for the same reason.
(2).	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of claims 9 and 26 recites a broad limitation followed by a narrower limitation (that is recited after 
(3).	Claim 19 recites the limitation “said level of signal” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 14 recites “level of signal” (see lines 3-4), applicant may amend claim 19 to depend from claim 14 (instead of claim 1) to overcome this rejection.
(4).	Claim 27 recites the limitation “said nuclease” in line 3 and the limitation “the ligated complementary probe” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
and/or c) the method is one of sequencing by synthesis, sequencing by ligation or sequencing by stepwise ligation and cleavage” (emphasis provided).  For the embodiment “wherein a) at least two cycles are performed”, it’s not further limiting from claim 1 because step (v) of claim 1 has already specified at least two cycles are performed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
7.	No claim is currently allowed.  However, once the 112 issue (as discussed in the rejections above) are resolved, claims 1-2, 5-16, 19, 21 and 25-28 will be allowable.  The prior art does not teach or reasonably suggest the combination of features recited in independent claim 1 or 25. Specifically, Nagai et al. (US 2010/0009354 A1) disclose a method (and the corresponding apparatus) for sequencing an immobilized target DNA by stepwise hybridizing labeled probes to it, wherein the probes are released by the use of restriction enzymes which are specific for recognition sites generated on probe binding, wherein the binding of a probe is detected using a fluorescence detector such as a CCD camera (see the whole document, particularly Figure 1, claims, and the Examples). Kotsbak (WO 2012/042052 A1) describes a method (and the corresponding apparatus) for sequencing an immobilized target sequence by using probes attached to beads and the use of restriction enzymes for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639